      Case: 4:19-cv-00184-DMB-JMV Doc #: 12 Filed: 05/06/20 1 of 1 PageID #: 34




                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                         GREENVILLE DIVISION

EDGAR GIBSON                                                                                             PLAINTIFF

VS.                                                             CIVIL ACTION NO. 4:19cv00184-DMB-JMV

CITY OF GREENWOOD                                                                                    DEFENDANT


                                                       ORDER

         By Order [10] dated May 4, 2020, Plaintiff Edgar Gibson was directed to—within seven (7) days

of the date of that Order—show cause why both the amended and second amended complaints should not

be stricken as filed in contravention of Rule 15(a)(2) of the Federal Rules of Civil Procedure. By his

response [11], filed the same day, Plaintiff acknowledged the filings are improper and offered no cause

for failure to seek leave of Court prior to making them. Therefore,

         IT IS ORDERED that both the amended complaint [8] and second amended complaint [9] are

stricken and shall be disregarded by the participants in this case. The Clerk is directed to place the word

“STRICKEN” in the docket text associated with these filings.1

         IT IS FURTHER ORDERED that within seven (7) days of this date, Plaintiff must file any

motion requesting leave to file an amended complaint. The motion must comply with the Local Rules of

this Court. Failure to comply with this order may result in dismissal of this action for failure to prosecute

and/or failure to obey a court order.

         THIS, the 6th day of May, 2020.




                                                                /s/ Jane M. Virden
                                                                U. S. MAGISTRATE JUDGE

1
  The Clerk is not required, until further order, to make any change to the record outside what is specifically
indicated herein.
